EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to Regarding claims 1 and 8, Casares et al. discloses a lens element / a collimator system of a charged particle system (paragraph [0002]), the lens element (Figs. 8-14) comprising: 
an electrode (665) having a central opening (as shown in Figs. 8a-8e), 
wherein the lens element is configured for functionally cooperating with an aperture array (613, 614) that is located directly adjacent to the electrode, wherein the aperture array comprises a plurality of apertures and wherein the plurality of apertures and the electrode are configured such that a charged particle beam passing through the central opening of the electrode interacts with each of the plurality of apertures to form a plurality of beamlets from the charged particle beam (as shown in Figs. 8a-8e), 

However, Casares et al. does not teach wherein the aperture array comprises an upper surface facing towards the electrode that is located upstream of the aperture array, the surface having a central portion lower than an outward portion, and it does not appear to be obvious why one of ordinary skill in the art would modify Casares et al. such that the aperture array comprises an upper surface facing towards the electrode that is located upstream of the aperture array, the surface having a central portion lower than an outward portion see pages 9-12 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a lens element / a collimator system of a charged particle system requiring “wherein the aperture array comprises an upper surface facing towards the electrode that is located upstream of the aperture array, the surface having a central portion lower than an outward portion”, in the combination required by the claim.

Claims 2-7 and 9-27 are allowable by virtue of their dependency on claim 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Van Veen et al. [US 2017/0221674 A1]
	Urbanus et al. [US 2015/0137010 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882